EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Maitland on 5/21/2021.
The application has been amended as follows: 
Claims 1 and 12, add to the end of the claims:
--wherein the second shift condition to shift from re-establish mode to dehumidification mode is that an air temperature in the cooling compartment is less than a second preselected number of degrees Celsius different from the target air temperature, the second preselected number degrees being less than the first preselected numbers of degrees; and
wherein during the re-establish mode the refrigeration system is operated so as to cause the air temperature in the cooling compartment to increase up toward, or decrease down toward the target air temperature--.
	b.	Cancel claims 6, 13, and 16-24. 
Allowable Subject Matter
Claims 1, 4, 5, 9-12, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the limitation set forth in the independent claims. Specifically, the prior art does not teach a dehumidification method wherein . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763